Bartholomew, J.
(concurring specially.) I concur in a modification of the judgment in this case upon the first ground stated in the opinion of my Brother Wallin; but upon the-second ground I dissent. I do not understand the proceedings of board of equalization to be so far jurisdictional that their inadvertent or unavoidable failure to meet on the day specified in the statute renders the entire tax for that year void. I think the contrary is held in Mills v. Gleason, 11 Wis. 493, and Land Co. v. Crete City, 11 Neb. 344, 7 N. W. Rep. 859; and in effect in Burt v. Auditor General, 39 Mich. 126, and Mining Co. v. Auditor General, 37 Mich. 391 (concurring opinion of Judge Cooley.) It is'true, as stated in San Mateo Co. v. Southern Pac. R. Co., 8 Sawy. 270, 13 Fed. Rep. 722, cited in the majority opinion, that no citizen can be deprived of his property without due process of law, and that the meeting of the board of equalization is a part of the legal process, when property is to be sold for taxes. But no citizen was ever deprived of his property by its being taxed. He is only deprived of it when it is sold. There is a wide distinction between a void tax and a void sale. Had the only defect in this case been the failure of the board of equalization to meet, as required by statute, the tax deed would have been none the less void, but, in my judgment, the tax deed holder would have been entitled to reimbursement under our statute. Modified.